Exhibit 10.5
paalogo.gif [paalogo.gif]





March 22, 2018




«Name»
«Address»


Re:
Grant of Phantom Units



Dear «Salutation»:


I am pleased to inform you that you have been granted «Amount» Phantom Units as
of the above date pursuant to the Company’s «LTIP_Plan» Long-Term Incentive Plan
(the “Plan”). In addition, in tandem with each Phantom Unit you have been
granted a distribution equivalent right (a “DER”). A DER represents the right to
receive a cash payment equivalent to the amount, if any, paid in cash
distributions on one Common Unit of Plains All American Pipeline, L.P. (“PAA” or
the “Partnership”) to the holder of such Common Unit. The terms and conditions
of this grant are as set forth below.


1.
Subject to the further provisions of this Agreement, your Phantom Units shall
vest (become payable in the form of one Common Unit of PAA for each Phantom
Unit) on the May 2021 Distribution Date, assuming your continued service through
such date; however, 50% of such Phantom Units may vest prior to the May 2021
Distribution Date if and when PAA shall have generated distributable cash flow
per Common Unit on a trailing four quarter basis of at least $2.30 (such amount
being subject to adjustment in the reasonable discretion of the CEO to account
for significant asset sales).



2.
Subject to the further provisions of this Agreement, your DERs shall vest
(become payable in cash) upon and effective with the May 2018 Distribution Date.



3.
Your DERs shall not accrue payments prior to vesting.



4.
The number of Phantom Units subject to this award and the distributable cash
flow level required for vesting under paragraph 1 above shall be proportionately
reduced or increased for any split or reverse split, respectively, of PAA Common
Units, or any event or transaction having a similar effect.



5.
Upon vesting of any Phantom Units, an equivalent number of DERs will expire. Any
such DERs that are payable on the Distribution Date on which the Phantom Units
vest, shall be payable on such Distribution Date prior to their expiration.



6.
In the event of the termination of your employment with the Company and its
Affiliates for any reason (other than in connection with a Change in Status or
by reason of your death or “disability,” as defined in paragraph 7 below), all
of your then outstanding



333 Clay Street, Suite 1600 (77002)     ■ P.O. Box 4648 ■ Houston, Texas
77210-4648 ■ 713-646-4100

--------------------------------------------------------------------------------

«Officer»
March 22, 2018
Page 2




Phantom Units and DERs shall automatically be forfeited as of the date of
termination; provided, however, that if the Company or its Affiliates terminate
your employment other than as a result of a Termination for Cause, (i) all of
your then outstanding Phantom Units shall be deemed nonforfeitable on the date
of termination and shall vest on the next following Distribution Date, and (ii)
any DERs associated with such unvested, nonforfeitable Phantom Units shall not
be forfeited on the date of termination, but shall be payable and shall expire
on the next following Distribution Date.


7.
In the event of the termination of your employment with the Company and its
Affiliates by reason of your death or your “disability” (a physical or mental
infirmity that impairs your ability substantially to perform your duties for a
period of eighteen months or that the Company otherwise determines constitutes a
“disability”), the following provisions shall apply: (i) if such termination
takes place prior to the first anniversary of the date of this grant, all of
your then outstanding Phantom Units and DERs shall automatically be forfeited as
of the date of termination; and (ii) if such termination takes place on or after
the first anniversary of the date of this grant, (x) all of your then
outstanding Phantom Units shall be deemed nonforfeitable on the date of
termination and shall vest on the next following Distribution Date, and (y) any
DERs associated with such unvested, nonforfeitable Phantom Units shall not be
forfeited on the date of termination, but shall be payable and shall expire on
the next following Distribution Date. As soon as administratively practicable
after the vesting of any Phantom Units pursuant to this paragraph 7, payment
will be made in cash in an amount equal to the Market Value of the number of
Phantom Units vesting.



8.
In the event of a Change in Status, (i) all of your then outstanding Phantom
Units shall be deemed nonforfeitable on such date and shall vest on the next
following Distribution Date, and (ii) any DERs associated with such unvested,
nonforfeitable Phantom Units shall not be forfeited on such date, but shall be
payable and shall expire on the next following Distribution Date.



9.
Upon payment pursuant to a DER, the Company will withhold any taxes due from
your compensation as required by law. Upon vesting of a Phantom Unit, the
Company will withhold any taxes due from your compensation as required by law,
which (in the sole discretion of the Company) may include withholding a number
of Common Units otherwise payable to you.



As used herein, (i) the “Company” refers to Plains All American GP LLC; (ii)
“Distribution Date” means the day in February, May, August or November in any
year (as context dictates) that is 45 days after the end of the most recently
completed calendar quarter (or, if not a business day, the closest previous
business day); and (iii) “Market Value” means the average of the closing sales
prices for a Common Unit on the New York Stock Exchange for the five trading
days preceding the then most recent “ex dividend” date for payment of a
distribution by the Partnership.







--------------------------------------------------------------------------------

«Officer»
March 22, 2018
Page 3




The phrase “Change in Status” means (A) the termination of your employment by
the Company other than a Termination for Cause, within two and a half months
prior to or one year following a Change of Control (the “Protected Period”), (B)
the termination of your employment by you due to the occurrence during the
Protected Period, without your written consent, of (i) any material diminution
in your authority, duties or responsibilities, (ii) any material reduction in
your base salary, or (iii) any other action or inaction that constitutes a
material breach of this Agreement by the Company, or (C) the termination of your
employment by you as a result of your retirement on terms and timing that are
approved by the CEO. A termination by you pursuant to (B) above shall not be a
Change in Status unless (1) you provide written notice to the Company of the
condition in (B)(i), (ii) or (iii) that would constitute a Change in Status
within 90 days of the initial existence of the condition, and (2) the Company
fails to remedy the condition within the 30-day period following such notice.


The phrase “Change of Control” means, and shall be deemed to have occurred upon
the occurrence of, one or more of the following events: (i) Plains GP Holdings,
L.P. (“PAGP”) ceases to retain direct or indirect control of the general partner
of the Partnership; (ii) PAGP ceases to beneficially own, directly or
indirectly, more than 50% of the membership interest in the Company; (iii) any
direct or indirect sale, lease, exchange or other transfer (in one transaction
or a series of related transactions and whether by merger or otherwise) of all
or substantially all of the assets of the Partnership, PAGP or the Company to
one or more Persons who are not affiliates of PAGP (“third party or parties”),
other than a transaction in which the Owner Affiliates (as defined below)
continue to beneficially own, directly or indirectly, more than 50% of the
issued and outstanding voting securities of such third party or parties
immediately following such transaction; (iv) (x) a “person” or “group” (as such
terms are defined in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) other than the Owner Affiliates becomes the “beneficial owner”
directly or indirectly of 25% or more of the member interest in PAA GP Holdings
LLC, a Delaware limited liability company and the general partner of PAGP (“PAGP
GP”), and (y) the member interest beneficially owned by such “person” or “group”
exceeds the aggregate member interest in PAGP GP beneficially owned, directly or
indirectly, by the Owner Affiliates; (v) any Person (other than PAGP, the
Partnership or their respective affiliates), including any partnership, limited
partnership, syndicate or other “person” or “group,” becomes the beneficial
owner, directly or indirectly, of 50% or more of the membership interest in the
Company or 50% or more of the outstanding limited partnership interests of PAGP;
or (vi) any Person (other than PAGP or its wholly owned subsidiaries), including
any partnership, limited partnership, syndicate or other “person” or “group,”
becomes the beneficial owner, directly or indirectly, of 50% or more of the
membership interest in PAGP GP.


As used herein, the term “Owner Affiliates” shall mean KAFU Holdings, L.P. and
its affiliates, EMG Investment, LLC and its affiliates, Oxy Holding Company
(Pipeline), Inc. and its affiliates, Mark Strome and his affiliates, Windy, LLC
and its affiliates, PAGP and its affiliates, Jay Chernosky, Kipp PAA Trust, Paul
Riddle, Russell Clingman, David Humphreys and Philip Trinder.


The phrase “Termination for Cause” shall mean severance of your employment with
the Company or its Affiliates based on your (i) failure to perform the duties
and responsibilities of your position at an acceptable level as reasonably
determined in good faith by the CEO and COO of the





--------------------------------------------------------------------------------

«Officer»
March 22, 2018
Page 4




Company, (ii) conviction of or guilty plea to the committing of an act or acts
constituting a felony under the laws of the United States or any state thereof
(or Canada or any province thereof) or any misdemeanor involving moral
turpitude, or (iii) violation of the Company’s Code of Business Conduct (unless
waived in accordance with the terms thereof), in the case of clauses (i) and
(iii), with the specific failure or violation described to you in writing.


Terms used herein that are not defined herein shall have the meanings set forth
in the Plan or, if not defined in the Plan, in the Seventh Amended and Restated
Agreement of Limited Partnership of Plains All American Pipeline, L.P. (the
“Partnership Agreement”).


This award is intended to either (i) qualify as a “short-term deferral” under
Section 409A of the Internal Revenue Code of 1986, as amended, or (ii) comply
with the provisions of Section 409A. If it is determined that any payments or
benefits to be made or provided under this Agreement do not comply with Section
409A, the parties agree to amend this Agreement or take such other actions as
reasonably necessary or appropriate to comply with Section 409A while preserving
the economic agreement of the parties.


By signing below, you agree that the Phantom Units and DERs granted hereunder
are governed by the terms of the Plan. Copies of the Plan and the Partnership
Agreement are available upon request.


    





--------------------------------------------------------------------------------

«Officer»
March 22, 2018
Page 5




In order for this grant to be effective you must designate a beneficiary that
will be entitled to receive any benefits payable under this grant in the event
of your death. Unless you indicate otherwise by checking the appropriate box the
named beneficiaries on this form will serve as your beneficiaries for all
previous LTIP grants. Please execute and return a copy of this grant letter to
me and retain a copy for your records


PLAINS ALL AMERICAN PIPELINE, L.P.


By:    PAA GP LLC, its general partner
By:    PLAINS AAP, L.P., its sole member
By:    PLAINS ALL AMERICAN GP LLC, its general partner




By:
______________________________

Name:
Richard McGee

Title:
Executive Vice President & General Counsel





Beneficiary Designation
Primary Beneficiary Name
Relationship
Percent (Must total 100%)
 
 
 
 
 
 
 
 
 
Secondary Beneficiary Name
Relationship
Percent (Must total 100%)
 
 
 
 
 
 
 
 
 



⁯ Check this box only if designation does not apply to prior grants






_____________________________
«Officer»


Units:      «Amount»             


Dated: _______________________





